Exhibit 10.7

FORM OF EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Employment Agreement”), dated as of [●], 2018 (the
“Effective Date”), by and between At Home RMS Inc., a Delaware corporation (the
“Company”) and [●] (the “Executive”) (each of the Executive and the Company, a
“Party,” and collectively, the “Parties”).

WHEREAS, the Company desires to employ the Executive as [●] of the Company and
wishes to acquire and be assured of the Executive’s services on the terms and
conditions hereinafter set forth; and

 

WHEREAS, the Executive desires to be employed by the Company as [●] and to
perform and to serve the Company on the terms and conditions hereinafter set
forth.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other valid consideration, the sufficiency of which is acknowledged, the Parties
hereto agree as follows:

Section 1. Employment.

1.1. Term.  Subject to ‎Section 3 hereof, the Company agrees to employ the
Executive, and the Executive agrees to be employed by the Company, in each case
pursuant to this Employment Agreement, until either Party terminates the
Employment Agreement in accordance with ‎Section 3 hereof (the “Term”).  The
Executive’s period of employment pursuant to this Employment Agreement shall
hereinafter be referred to as the “Employment Period.” 

1.2. Duties.  During the Employment Period, the Executive shall serve as [●] of
the Company and such other positions as an officer or director of the Company
and such affiliates of the Company as the Company shall determine from time to
time.  In the Executive’s position of [●], the Executive shall perform duties
customary for the [●] of a company similar to the Company’s size and nature,
plus such additional duties, consistent with the foregoing, as the Chief
Executive Officer (“CEO”) may assign.  The Executive’s principal place of
employment shall be the Company’s headquarters in Plano, Texas.    

1.3. Exclusivity.  During the Employment Period, the Executive shall devote
substantially all of the Executive’s business time and attention to the business
and affairs of the Company, shall faithfully serve the Company, and shall
conform to and comply with the lawful directions and instructions given to the
Executive by the CEO, consistent with Section ‎1.2 hereof.  During the
Employment Period, the Executive shall use the Executive’s best efforts to
promote and serve the interests of the Company and shall not engage in any other
business activity, whether or not such activity shall be engaged in for
pecuniary profit; provided, that the Executive may (a) serve any civic,
charitable, educational or professional organization, (b) serve on the board of
directors of for-profit business enterprises, provided that such service is
approved by the board of directors (the “Board”) of At Home Group Inc.
(“Holding”) and (c) manage the Executive’s personal investments, in each case so
long as any such activities do not (x) violate the terms of this Employment
Agreement (including Section 4) or (y) materially interfere with the Executive’s
duties and responsibilities to the Company.



1

--------------------------------------------------------------------------------

 

 

Section 2. Compensation.

2.1. Salary.  As compensation for the performance of the Executive’s services
hereunder, during the Employment Period, the Company shall pay to the Executive
a salary at an annual rate of $[●], payable in accordance with the Company’s
standard payroll policies (the “Base Salary”).  The Base Salary will be reviewed
annually and may be adjusted by the Board (or a committee thereof) in its
discretion.

2.2. Annual Bonus.  For each fiscal year ending during the Employment Period,
the Executive shall be eligible for potential awards of additional compensation
(the “Annual Bonus”) to be based upon Company performance targets determined by
the Board.  The Annual Bonus shall be prorated for the partial fiscal year
during which the Effective Date occurred.  The Executive’s target Annual Bonus
opportunity for each fiscal year that ends during the Employment Period shall
equal [●]% of the Base Salary (the “Target Annual Bonus Opportunity”), with the
actual Annual Bonus to be based on the Company’s actual performance relative to
the Company performance targets set by the Board.  The maximum bonus payable
shall be equal to [●]% of the Base Salary.  The Annual Bonus shall be paid in
cash within three months after the end of the Company’s fiscal
year.  Notwithstanding the foregoing, the Executive must be employed by the
Company on the date of the Company’s payment of the Annual Bonus in order to be
eligible for payment thereof. 

2.3. Employee Benefits.  During the Employment Period, the Executive shall be
eligible to participate in such health and other group insurance and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as other senior executives of the Company.

2.4. Paid Time Off.  During the Employment Period, the Executive shall be
entitled to [●] ([●]) hours of paid time off (including vacation and other
personal time) per calendar year, in accordance with the terms of the Company’s
paid time off policy, as may be in effect from time to time.

2.5. Business Expenses.  The Company shall pay or reimburse the Executive, upon
presentation of documentation, for all commercially reasonable business
out-of-pocket expenses that the Executive incurs during the Employment Period in
performing the Executive’s duties under this Employment Agreement and in
accordance with the expense reimbursement policy of the Company as approved by
the CEO and in effect from time to time.  Notwithstanding anything herein to the
contrary or otherwise, except to the extent any expense or reimbursement
described in this Employment Agreement does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and guidance thereunder (“Section 409A”),
any expense or reimbursement described in this Employment Agreement shall meet
the following requirements:  (i) the amount of expenses eligible for
reimbursement provided to the Executive during any calendar year will not affect
the amount of expenses eligible for reimbursement to the Executive in any other
calendar year; (ii) the reimbursements for expenses for which the Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred; (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit; and (iv) the

2

2

--------------------------------------------------------------------------------

 

 

reimbursements shall be made pursuant to objectively determinable and
nondiscretionary Company policies and procedures regarding such reimbursement of
expenses.

Section 3. Employment Termination.    

3.1. Termination of Employment.  The Company may terminate the Executive’s
employment hereunder for any reason during the Term upon not less than 15 days’
written notice to the Executive (other than in the event of a termination by the
Company for Cause), and the Executive may voluntarily terminate the Executive’s
employment hereunder for any reason during the Term upon not less than 15 days’
written notice to the Company (the date on which the Executive’s employment
terminates for any reason is herein referred to as the “Termination
Date”).  Upon the termination of the Executive’s employment with the Company for
any reason, the Executive shall be entitled to (i) payment of any Base Salary
earned but unpaid through the date of termination, and (ii) solely to the extent
required by applicable law, accrued but unused paid-time-off (consistent with
Section ‎2.4 hereof) paid out at the per-business-day Base Salary rate, (iii)
vested benefits (if any) in accordance with the applicable terms of applicable
Company arrangements and (iv) any unreimbursed expenses in accordance with
Section ‎2.5 hereof (collectively, the “Accrued Amounts”). 

3.2. Certain Terminations.

(a)  Termination by the Company other than for Cause, Death or Disability.  If
the Executive’s employment is terminated by the Company other than for Cause,
death or Disability, in addition to the Accrued Amounts, the Executive shall be
entitled to a payment equal to one times the Executive’s Base Salary at the rate
in effect immediately prior to the Termination Date (the “Severance
Amount”).  The Company’s obligations to pay the Severance Amount shall be
conditioned upon: (i) the Executive’s continued compliance with the Executive’s
obligations under ‎Section 4 of this Employment Agreement and (ii) the
Executive’s execution, delivery and non-revocation of a valid and enforceable
general release of claims (the “Release”) substantially in the form attached
hereto as Exhibit A, within 45 days after the Executive’s Termination
Date.  Subject to Section ‎3.2(c), the Severance Amount shall be paid in equal
installments on the Company’s regular payroll dates occurring during the
12-month period beginning on the first payroll date following the date on which
the Release has become effective.

(b) Definitions.  For purposes of Section 3, the following terms have the
following meanings:

(1) “Cause” shall mean the Executive’s having engaged in any of the
following:  (A) willful misconduct or gross negligence in the performance of any
of the Executive’s duties to the Company, which, if capable of being cured, is
not cured to the satisfaction of the CEO within 30 days after the Executive
receives from the CEO notice of such willful misconduct or gross negligence; (B)
refusal or intentional failure to perform assigned duties by the CEO, which is
not cured to the satisfaction of the CEO within 30 days after the Executive
receives from the CEO notice of such failure or refusal; (C) any indictment for,
conviction of, or plea of guilty or nolo contendere to, (1) any felony (other
than motor vehicle offenses the effect of which do not materially affect the
performance of the Executive’s duties) or (2) any crime (whether or not a
felony) involving fraud, theft, breach of trust or similar acts, whether of the
United States

3

3

--------------------------------------------------------------------------------

 

 

or any state thereof or any similar foreign law to which the Executive may be
subject; or (D) any failure to comply with any written rules, regulations,
policies or procedures of the Company which, if not complied with, would
reasonably be expected to have a material adverse effect on the business or
financial condition of the Company, which in the case of a failure that is
capable of being cured, is not cured to the satisfaction of the CEO within 30
days after the Executive receives from the Company written notice of such
failure; or (E) misconduct that would cause the Company to violate any law
relating to sexual harassment or age, sex or other prohibited discrimination,
which in the case of a failure that is capable of being cured, is not cured to
the satisfaction of the CEO within 30 days after the Executive receives from the
Company written notice of such failure.  If the Company terminates the
Executive’s employment for Cause, the Company shall provide written notice to
the Executive of that fact on or before the termination of employment.  However,
if, within 60 days following the termination, the Company first discovers facts
that would have established “Cause” for termination, and those facts were not
known by the Company at the time of the termination, then the Company may
provide Executive with written notice, including the facts establishing that the
purported “Cause” was not known at the time of the termination, in which case
the Executive’s termination of employment will be considered a for Cause
termination under this Employment Agreement.

(2) “Disability” shall mean the Executive is entitled to and has begun to
receive long-term disability benefits under the long-term disability plan of the
Company in which Executive participates, or, if there is no such plan, the
Executive’s inability, due to physical or mental ill health, to perform the
essential functions of the Executive’s job, with or without a reasonable
accommodation, for 180 days out of any 270 day consecutive day period.

(c) Section 409A.  If the Executive is a “specified employee” for purposes of
Section 409A, any Severance Amount required to be paid pursuant to Section ‎3.2
which is subject to Section 409A shall commence on the day after the first to
occur of (i) the day which is six months from the Termination Date, (ii) the
date of the Executive’s death, with any delayed amounts being paid in lump sum
on such date and any remaining payments being made in the normal course.  For
purposes of this Employment Agreement, the terms “terminate,” “terminated” and
“termination” mean a termination of the Executive’s employment that constitutes
a “separation from service” within the meaning of the default rules under
Section 409A.  For purposes of Section 409A, the right to a series of
installment payments under this Employment Agreement shall be treated as a right
to a series of separate payments.

3.3. Exclusive Remedy.  The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive severance payments due the
Executive upon a termination of the Executive’s employment. 

3.4. Resignation from All Positions.  Upon the termination of the Executive’s
employment with the Company for any reason, the Executive shall resign, as of
the date of such termination, from all positions the Executive then holds as an
officer, director, employee and member of the board of directors (and any
committee thereof) of Holding and its direct and indirect subsidiaries and
affiliates (the “Company Group”).  The Executive shall be required to execute
such writings as are required to effectuate the foregoing.



4

4

--------------------------------------------------------------------------------

 

 

3.5. Cooperation.  Following the termination of the Executive’s employment with
the Company for any reason, the Executive shall reasonably cooperate with the
Company upon reasonable request of the CEO and be reasonably available to the
Company (taking into account any other full-time employment of the Executive)
with respect to matters arising out of the Executive’s services to the Company
and its subsidiaries. 

Section 4.



Unauthorized Disclosure; Non-Competition; Non-Solicitation; Interference with
Business Relationships; Proprietary Rights.

4.1. Unauthorized Disclosure.  The Executive agrees and understands that in the
Executive’s position with the Company, the Executive has been and will be
exposed to and has and will receive information relating to the confidential
affairs of the Company Group, including, without limitation, technical
information, intellectual property, business and marketing plans, strategies,
customer information, software, other information concerning the products,
promotions, development, financing, expansion plans, business policies and
practices of the Company Group and other forms of information considered by the
Company Group to be confidential or in the nature of trade secrets (including,
without limitation, ideas, research and development, know-how, formulas,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals)
(collectively, the “Confidential Information”).  Confidential Information shall
not include information that is generally known to the public or within the
relevant trade or industry other than due to the Executive’s violation of this
Section ‎4.1 or disclosure by a third party who is known by the Executive to owe
the Company an obligation of confidentiality with respect to such
information.  The Executive agrees that at all times during the Executive’s
employment with the Company and thereafter, the Executive shall not disclose
such Confidential Information, either directly or indirectly, to any individual,
corporation, partnership, limited liability company, association, trust or other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof (each a “Person”) without the prior written
consent of the Company and shall not use or attempt to use any such information
in any manner other than in connection with the Executive’s employment with the
Company, unless required or permitted by law to disclose such information, in
which case the Executive shall provide the Company with written notice of such
requirement as far in advance of such anticipated disclosure as possible.  This
confidentiality covenant has no temporal, geographical or territorial
restriction.  Upon termination of the Executive’s employment with the Company,
the Executive shall promptly supply to the Company all property, keys, notes,
memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data and any other
tangible product or document which has been produced by, received by or
otherwise submitted to the Executive during or prior to the Executive’s
employment with the Company, and any copies thereof in the Executive’s (or
reasonably capable of being reduced to Executive’s) possession; provided that
nothing in this Employment Agreement or elsewhere shall prevent the Executive
from retaining and utilizing: documents relating to the Executive’s personal
benefits, entitlements and obligations; documents relating to the Executive’s
personal tax obligations; the Executive’s desk calendar, address book, and the
like; and such other records and documents as may reasonably be approved by the
Company.  Notwithstanding the foregoing, nothing herein shall prevent the
Executive from disclosing Confidential Information to the extent required by
law.  Additionally, nothing herein shall preclude the Executive’s right to
communicate, cooperate or file a complaint with any U.S. federal, state or local
governmental or law enforcement branch, agency

5

5

--------------------------------------------------------------------------------

 

 

or entity (collectively, a “Governmental Entity”) with respect to possible
violations of any U.S. federal, state or local law or regulation, or otherwise
make disclosures to any Governmental Entity, in each case, that are protected
under the whistleblower or similar provisions of any such law or regulation;
provided that in each case such communications and disclosures are consistent
with applicable law.  Nothing herein shall preclude the Executive’s right to
receive an award from a Governmental Entity for information provided under any
whistleblower or similar program.  The Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law.  The Executive shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, provided that such filing is made under
seal.  If the Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, the Executive may disclose the trade
secret to the Executive’s attorney and use the trade secret information in any
related court proceeding, provided that the Executive files any document
containing the trade secret under seal and does not disclose the trade secret
except pursuant to court order.

4.2. Non-Competition.  By and in consideration of the Company’s entering into
this Employment Agreement, and in further consideration of the Executive’s
exposure to the Confidential Information of the Company Group, the Executive
agrees that the Executive shall not, during the Employment Period and for one
year following the Executive’s Termination Date (the “Restriction Period”),
directly or indirectly, own, manage, operate, join, control, be employed by, or
participate in the ownership, management, operation or control of, or be
connected in any manner with, including, without limitation, holding any
position as a stockholder, director, officer, consultant, independent
contractor, employee, partner, or investor in, any Restricted Enterprise (as
defined below); provided, that in no event shall ownership of one percent or
less of the outstanding securities of any class of any issuer whose securities
are registered under the Securities Exchange Act of 1934, as amended, standing
alone, be prohibited by this Section ‎4.2, so long as the Executive does not
have, or exercise, any rights to manage or operate the business of such issuer
other than rights as a stockholder thereof.  For purposes of this paragraph,
“Restricted Enterprise” shall mean any retail enterprise offering merchandise
primarily in home furnishings, home décor and accessories, outdoor furnishings,
garden décor, seasonal decorations or similar product categories.    

4.3. Non-Solicitation of Employees.  During the Restriction Period, the
Executive shall not directly or indirectly hire, contact, induce or solicit (or
assist any Person to hire, contact, induce or solicit) for employment any person
who is, or within 12 months prior to the date of such hiring, contacting,
inducing or solicitation was, an employee of any member of the Company Group.

4.4. Interference with Business Relationships.  During the Restriction Period
(other than in connection with carrying out the Executive’s responsibilities for
the Company Group), the Executive shall not directly or indirectly induce or
solicit (or assist any Person to induce or solicit) any customer or client of
any member of the Company Group to terminate its relationship or otherwise cease
doing business in whole or in part with any member of the Company Group, or
directly or indirectly interfere with (or assist any Person to interfere with)
any

6

6

--------------------------------------------------------------------------------

 

 

material relationship between any member of the Company Group and any of their
customers or clients so as to cause harm to any member of the Company Group.

4.5. Extension of Restriction Period.   The Restriction Period shall be tolled
for any period during which the Executive is in breach of any of Sections 4.2,
4.3 or 4.4 hereof.

4.6. Proprietary Rights.  The Executive shall disclose promptly to the Company
any and all inventions, discoveries, and improvements (whether or not patentable
or registrable under copyright or similar statutes), and all patentable or
copyrightable works, initiated, conceived, discovered, reduced to practice, or
made by him, either alone or in conjunction with others, during the Executive’s
employment with the Company and related to the business or activities of the
Company Group (the “Developments”).  Except to the extent any rights in any
Developments constitute a work made for hire under the U.S. Copyright Act, 17
U.S.C. § 101 et seq. that are owned ab initio by a member of the Company Group,
the Executive assigns and agrees to assign all of the Executive’s right, title
and interest in all Developments (including all intellectual property rights
therein) to the Company or its nominee without further compensation, including
all rights or benefits therefor, including without limitation the right to sue
and recover for past and future infringement.  The Executive acknowledges that
any rights in any Developments constituting a work made for hire under the U.S.
Copyright Act, 17 U.S.C § 101 et seq. are owned upon creation by the Company as
the Executive’s employer.  Whenever requested to do so by the Company, the
Executive shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
trademarks, patents or copyrights of the United States or any foreign country or
otherwise protect the interests of the Company Group.  These obligations shall
continue beyond the end of the Executive’s employment with the Company with
respect to inventions, discoveries, improvements or copyrightable works
initiated, conceived or made by the Executive while employed by the Company, and
shall be binding upon the Executive’s employers, assigns, executors,
administrators and other legal representatives.  In connection with the
Executive’s execution of this Employment Agreement, the Executive has informed
the Company in writing of any interest in any inventions or intellectual
property rights that the Executive  holds as of the date hereof.  If the Company
is unable for any reason, after reasonable effort, to obtain the Executive’s
signature on any document needed in connection with the actions described in
this Section ‎4.6, the Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as the Executive’s agent and
attorney in fact to act for and on the Executive’s behalf to execute, verify and
file any such documents and to do all other lawfully permitted acts to further
the purposes of this Section ‎4.6 with the same legal force and effect as if
executed by the Executive.

4.7. Remedies.  The Executive agrees that any breach of the terms of this
Section 4 would result in irreparable injury and damage to the Company Group for
which the Company would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all Persons acting for and/or with the Executive,
without having to prove damages, in addition to any other remedies to which the
Company may be entitled at law or in equity, including, without limitation, the
obligation of the Executive to return any portion of the Severance Amount paid
by the Company to the Executive.  The terms of this

7

7

--------------------------------------------------------------------------------

 

 

paragraph shall not prevent the Company from pursuing any other available
remedies for any breach or threatened breach hereof, including, without
limitation, the recovery of damages from the Executive.  The Executive and the
Company further agree that the provisions of the covenants contained in this
Section 4 are reasonable and necessary to protect the businesses of the Company
Group because of the Executive’s access to Confidential Information and the
Executive’s material participation in the operation of such businesses.  In the
event that the Executive willfully and materially breaches any of the covenants
set forth in this Section 4, then in addition to any injunctive relief, the
Executive will promptly return to the Company any portion of the Severance
Amount that the Company has paid to the Executive.

Section 5. Representations.  The Executive represents and warrants that (i) the
Executive is not subject to any contract, arrangement, policy or understanding,
or to any statute, governmental rule or regulation, that in any way limits the
Executive’s ability to enter into and fully perform the Executive’s obligations
under this Employment Agreement and (ii) the Executive is not otherwise unable
to enter into and fully perform the Executive’s obligations under this
Employment Agreement. 

Section 6. Non-Disparagement.  From and after the Effective Date and following
termination of the Executive’s employment with the Company, the Executive agrees
not to make any statement that is intended to become public, or that should
reasonably be expected to become public, and that criticizes, ridicules,
disparages or is otherwise derogatory of the Company, any of its subsidiaries,
affiliates, employees, officers, directors or stockholders. 

Section 7. Taxes; Clawbacks.

7.1. Withholding.  All amounts paid to the Executive under this Employment
Agreement during or following the Employment Period shall be subject to
withholding and other employment taxes imposed by applicable law.  The Executive
shall be solely responsible for the payment of all taxes imposed on the
Executive relating to the payment or provision of any amounts or benefits
hereunder.

7.2. Clawbacks. If any law, rule or regulation applicable to the Company or its
affiliates (including any rule or requirement of any nationally recognized stock
exchange on which the stock of the Company or its affiliates has been listed),
or any policy of the Company or its affiliates reasonably designed to comply
therewith, requires the forfeiture or recoupment of any amount paid or payable
to the Executive hereunder (or under any other agreement between the Executive
and the Company or its affiliates or under any plan in which the Executive
participates), the Executive hereby consents to such forfeiture or recoupment,
in each case in the time and manner determined by the Company in its reasonable
good faith discretion. Furthermore, if the Executive engages in any act of
embezzlement, fraud or dishonesty involving the Company or its affiliates which
results in a financial loss to the Company or its affiliates, the Company shall
be entitled to recoup an amount from the Executive determined by the Company in
its reasonable discretion to be commensurate with such financial loss.



8

8

--------------------------------------------------------------------------------

 

 

Section 8. Miscellaneous.

8.1. Indemnification.  To the extent provided in the Company’s By-Laws and
Certificate of Incorporation, the Company shall indemnify the Executive for
losses or damages incurred by the Executive as a result of all causes of action
arising from the Executive’s performance of duties for the benefit of the
Company, whether or not the claim is asserted during the Employment
Period.  This indemnity shall not apply to the Executive’s acts of willful
misconduct or gross negligence.  The Executive shall be covered under any
directors’ and officers’ insurance that the Company maintains for its directors
and other officers in the same manner and on the same basis as the Company’s
directors and other officers.

8.2. Amendments and Waivers.  This Employment Agreement and any of the
provisions hereof may be amended, waived (either generally or in a particular
instance and either retroactively or prospectively), modified or supplemented,
in whole or in part, only by written agreement signed by the parties hereto;
provided, that, the observance of any provision of this Employment Agreement may
be waived in writing by the party that will lose the benefit of such provision
as a result of such waiver.  The waiver by any party hereto of a breach of any
provision of this Employment Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach, except as otherwise explicitly provided for in such
waiver.  Except as otherwise expressly provided herein, no failure on the part
of any party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. 

8.3. Assignment; Third-Party Beneficiaries. This Employment Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive, and any purported assignment by the Executive in violation hereof
shall be null and void.  Nothing in this Employment Agreement shall confer upon
any Person not a party to this Employment Agreement, or the legal
representatives of such Person, any rights or remedies of any nature or kind
whatsoever under or by reason of this Employment Agreement, except (i) the
personal representative of the deceased Executive may enforce the provisions
hereof applicable in the event of the death of the Executive and (ii) any member
of the Company Group may enforce the provisions of Section 4.  The Company is
authorized to assign this Employment Agreement to a successor to substantially
all of its assets.

8.4. Notices.  Unless otherwise provided herein, all notices, requests, demands,
claims and other communications provided for under the terms of this Employment
Agreement shall be in writing.  Any notice, request, demand, claim or other
communication hereunder shall be sent by (i) personal delivery (including
receipted courier service of delivery to the applicable address) or overnight
delivery service, with confirmation of delivery to the applicable address (ii)
e-mail (with electronic return receipt of delivery), (iii) reputable commercial
overnight delivery service courier, with confirmation of delivery to the
applicable address or (iv) registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below:



9

9

--------------------------------------------------------------------------------

 

 

If to the Company:

 

At Home RMS Inc.

1600 E. Plano Parkway

Plano, TX 75074

Attn: General Counsel

e-mail:  mbroussard@athome.com



with a copy to:

 

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, NY  10004

Attention:  Jeffrey Ross, Esq.

e-mail: Jeffrey.Ross@friedfrank.com

 

If to the Executive:[●], at the Executive’s principal office and e-mail address
at the Company (during the Employment Period), and at all times to the
Executive’s principal residence as reflected in the records of the Company.

All such notices, requests, consents and other communications shall be deemed to
have been given when received.  Either party may change its address to which
notices, requests, demands, claims and other communications hereunder are to be
delivered by giving the other parties hereto notice in the manner then set
forth.

 

8.5. Governing Law.  This Employment Agreement shall be construed and enforced
in accordance with, and the laws of the State of Texas hereto shall govern the
rights and obligations of the parties, without giving effect to the conflicts of
law principles thereof.

8.6. Severability.  Whenever possible, each provision or portion of any
provision of this Employment Agreement, including those contained in Section 4
hereof, will be interpreted in such manner as to be effective and valid under
applicable law but the invalidity or unenforceability of any provision or
portion of any provision of this Employment Agreement in any jurisdiction shall
not affect the validity or enforceability of the remainder of this Employment
Agreement in that jurisdiction or the validity or enforceability of this
Employment Agreement, including that provision or portion of any provision, in
any other jurisdiction.  In addition, should a court or arbitrator determine
that any provision or portion of any provision of this Employment Agreement,
including those contained in Section 4 hereof, is not reasonable or valid,
either in period of time, geographical area, or otherwise, the parties hereto
agree that such provision should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable or valid.

8.7. Entire Agreement.  From and after the Effective Date, this Employment
Agreement constitutes the entire agreement between the parties hereto, and
supersedes all prior representations, agreements and understandings (including
any prior course of

10

10

--------------------------------------------------------------------------------

 

 

dealings), both written and oral, between the parties hereto with respect to the
subject matter hereof.

8.8. Counterparts.  This Employment Agreement may be executed by facsimile or
electronic transmission (e.g., “.pdf”) and in any number of counterparts, each
of which shall be deemed an original, but all such counterparts shall together
constitute one and the same instrument.

8.9. Binding Effect.  This Employment Agreement shall inure to the benefit of,
and be binding on, the successors and assigns of each of the parties, including,
without limitation, the Executive’s heirs and the personal representatives of
the Executive’s estate and any successor to all or substantially all of the
business and/or assets of the Company.

8.10. General Interpretive Principles.  The name assigned this Employment
Agreement and headings of the sections, paragraphs, subparagraphs, clauses and
subclauses of this Employment Agreement are for convenience of reference only
and shall not in any way affect the meaning or interpretation of any of the
provisions hereof.  Words of inclusion shall not be construed as terms of
limitation herein, so that references to “include,” “includes” and “including”
shall not be limiting and shall be regarded as references to non-exclusive and
non-characterizing illustrations.  Any reference to a Section of the Code shall
be deemed to include any successor to such Section.

[signature page follows]



11

11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

 

 

AT HOME RMS INC.

 

 

By_____________________________

Name: 

Title: 

 

 

EXECUTIVE

 

 

____________________________

Name:  [●]



[Signature Page to Employment Agreement]

--------------------------------------------------------------------------------

 

 

 

 

 

EXHIBIT A

You should consult with an attorney before signing this release of claims.

Release of Claims

1. In consideration of the payments and benefits to be made under the Employment
Agreement, dated as of  [●] (the “Employment Agreement”), to which [●] (the
“Executive”) and At Home RMS Inc., a Delaware corporation (the “Company”) (each
of the Executive and the Company, a “Party” and collectively, the “Parties”) are
parties, the sufficiency of which the Executive acknowledges, the Executive,
with the intention of binding the Executive and the Executive’s heirs,
executors, administrators and assigns, does hereby release, remise, acquit and
forever discharge Holding (as defined in the Employment Agreement), the Company
and each of its and their subsidiaries and affiliates (the “Company Affiliated
Group”), their present and former officers, directors, executives, shareholders,
agents, attorneys, employees and employee benefit plans (and the fiduciaries
thereof), and the successors, predecessors and assigns of each of the foregoing
(collectively, the “Company Released Parties”), of and from any and all claims,
actions, causes of action, complaints, charges, demands, rights, damages, debts,
sums of money, accounts, financial obligations, suits, expenses, attorneys’ fees
and liabilities of whatever kind or nature in law, equity or otherwise, whether
accrued, absolute, contingent, unliquidated or otherwise and whether now known
or unknown, suspected or unsuspected, which the Executive, individually or as a
member of a class, now has, owns or holds, or has at any time heretofore had,
owned or held, arising on or prior to the date hereof, against any Company
Released Party that arises out of, or relates to, the Employment Agreement, the
Executive’s employment with the Company or any of its subsidiaries and
affiliates, or any termination of such employment, including claims (i) for
severance or vacation benefits, unpaid wages, salary or incentive payments, (ii)
for breach of contract, wrongful discharge, impairment of economic opportunity,
defamation, intentional infliction of emotional harm or other tort, (iii) for
any violation of applicable state and local labor and employment laws
(including, without limitation, all laws concerning unlawful and unfair labor
and employment practices) and (iv) for employment discrimination under any
applicable federal, state or local statute, provision, order or regulation, and
including, without limitation, any claim under Title VII of the Civil Rights Act
of 1964 (“Title VII”), the Civil Rights Act of 1988, the Fair Labor Standards
Act, the Americans with Disabilities Act (“ADA”), the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Age Discrimination in Employment
Act (“ADEA”), and any similar or analogous state statute, excepting only:

(A)



rights of the Executive arising under, or preserved by, this Release or ‎Section
3 of the Employment Agreement;

(B)



the right of the Executive to receive COBRA continuation coverage in accordance
with applicable law; 

(C)



claims for benefits under any health, disability, retirement, life insurance or
other, similar employee benefit plan (within the meaning of Section 3(3) of
ERISA) of the Company Affiliated Group;



 

--------------------------------------------------------------------------------

 

 

(D)



rights to indemnification the Executive has or may have under the by-laws or
certificate of incorporation of any member of the Company Affiliated Group or as
an insured under any director’s and officer’s liability insurance policy now or
previously in force;

(E)



any matters which expressly survive the execution of this Release as set forth
in the Employment Agreement, the terms and conditions of which are incorporated
herein by reference; and

(F)



rights granted to Executive during the Executive’s employment related to the
grant and/or purchase of equity and equity-based compensation of Holding.

2. The Executive acknowledges and agrees that this Release is not to be
construed in any way as an admission of any liability whatsoever by any Company
Released Party, any such liability being expressly denied.

 

3. This Release applies to any relief no matter how called, including, without
limitation, wages, back pay, front pay, compensatory damages, liquidated
damages, punitive damages, damages for pain or suffering, costs, and attorneys’
fees and expenses. 

 

4. The Executive specifically acknowledges that the Executive’s acceptance of
the terms of this Release is, among other things, a specific waiver of the
Executive’s rights, claims and causes of action under Title VII, ADEA, ADA and
any state or local law or regulation in respect of discrimination of any kind;
provided,  however, that nothing herein shall be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law the Executive is not permitted to waive.

 

5. The Executive acknowledges that the Executive has been given a period of
twenty-one (21) days to consider whether to execute this Release (although the
Executive may not have utilized the entire twenty-one (21) day period).  If the
Executive accepts the terms hereof and executes this Release, the Executive may
thereafter, for a period of seven (7) days following (and not including) the
date of execution, revoke this Release.  If no such revocation occurs, this
Release shall become irrevocable in its entirety, and binding and enforceable
against the Executive, on the day next following the day on which the foregoing
seven-day period has elapsed.  If such a revocation occurs, the Executive shall
irrevocably forfeit any right to payment of the Severance Amount (as defined in
the Employment Agreement), but the remainder of the Employment Agreement shall
continue in full force.

 

6. The Executive acknowledges and agrees that the Executive has not, with
respect to any transaction or state of facts existing prior to the date hereof,
filed any complaints, charges or lawsuits against any Company Released Party
with any governmental agency, court or tribunal.

 

7. The Executive acknowledges that the Executive has been advised to seek, and
has had the opportunity to seek, the advice and assistance of an attorney with
regard to this Release, and has been given a sufficient period within which to
consider this Release.



 

--------------------------------------------------------------------------------

 

 

 

8. The Executive acknowledges that this Release relates only to claims that
exist as of the date of this Release.

 

9. The Executive acknowledges that the Severance Amount the Executive is
receiving in connection with this Release and the Executive’s obligations under
this Release are in addition to anything of value to which the Executive is
entitled from the Company.

 

10. Each provision hereof is severable from this Release, and if one or more
provisions hereof are declared invalid, the remaining provisions shall
nevertheless remain in full force and effect.  If any provision of this Release
is so broad, in scope, or duration or otherwise, as to be unenforceable, such
provision shall be interpreted to be only so broad as is enforceable. 

 

11. This Release constitutes the complete agreement of the Parties in respect of
the subject matter hereof and shall supersede all prior agreements between the
Parties in respect of the subject matter hereof except to the extent set forth
herein.  For the avoidance of doubt, however, nothing in this Release shall
constitute a waiver of any Company Released Party’s right to enforce any
obligations of the Executive under the Employment Agreement that survive the
Employment Agreement’s termination, including without limitation, any
non-competition covenant, non-solicitation covenant or any other restrictive
covenants contained therein.

 

12. The failure to enforce at any time any of the provisions of this Release or
to require at any time performance by another party of any of the provisions
hereof shall in no way be construed to be a waiver of such provisions or to
affect the validity of this Release, or any part hereof, or the right of any
party thereafter to enforce each and every such provision in accordance with the
terms of this Release.

 

13. This Release may be executed in several counterparts, each of which shall be
deemed to be an original, but all of which together shall constitute one and the
same instrument.  Signatures delivered by facsimile or electronic transmission
(e.g., “.pdf”) shall be deemed effective for all purposes.

 

14. This Release shall be binding upon any and all successors and assigns of the
Executive and the Company.

 

15. Except for issues or matters as to which federal law is applicable, this
Release shall be governed by and construed and enforced in accordance with the
laws of the State of Texas without giving effect to the conflicts of law
principles thereof. 

 

[signature page follows]

 



 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Release has been signed by or on behalf of each of the
Parties, all as of ____________________.

 



 

AT HOME RMS INC.

 

 

By:

Name: 

Title: 

 

 

 

 

 

 

EXECUTIVE

 

 



Name: [●]

 

 

 

 

 



[Signature Page to Release]

--------------------------------------------------------------------------------

 

 

 

Schedule of Substantial Differences

This schedule of substantial differences is not part of the preceding form of
employment agreement.

Ms. Wendy Fritz’s employment agreement is substantially similar to the preceding
form except that (i) it provides for payment of a signing bonus, subject to
repayment if Ms. Fritz resigns or is terminated by the Company without Cause on
or before April 12, 2019, and (ii) the definition of “Restricted Enterprise” is
as follows: “Restricted Enterprise” shall mean any retail enterprise offering
merchandise in home furnishings, home décor and accessories, outdoor
furnishings, garden décor, seasonal decorations or similar product categories.

 

Ms. Elizabeth Galloway’s employment agreement is substantially similar to the
preceding form except that it provides that if Ms. Galloway is required to repay
to her previous employer certain relocation expenses paid by her previous
employer, the Company will reimburse Ms. Galloway for such costs, subject to a
cap.  If Ms. Galloway resigns or her employment is terminated by the Company for
Cause within one year of the Effective Date, she is required to repay to the
Company all of such payment, and if such termination occurs after one year but
on or before the second anniversary of the Effective Date, she is required to
repay to the Company a portion of such payment.

 

 

 

--------------------------------------------------------------------------------